 

Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This Voting Agreement (“Agreement”), dated as of August 5, 2020, is by and among
TELADOC HEALTH, INC., a Delaware corporation (“Tempranillo”), TEMPRANILLO MERGER
SUB, INC., a Delaware corporation and a direct, wholly owned Subsidiary of
Tempranillo (“Merger Sub”), and the persons listed on the attached Schedule A
who are signatories to this Agreement (each, a “Stockholder” and collectively,
the “Stockholders”; provided that General Catalyst Group VI, L.P., General
Catalyst Group VIII, L.P., General Catalyst Group VIII Supplemental, L.P. and GC
Venture LH Manager, LLC (collectively, “General Catalyst”) shall be deemed to be
a single Stockholder for purposes of the restrictions and exceptions set forth
in Section 2).

 

RECITALS

 

WHEREAS, concurrently herewith, Livongo Health, Inc., a Delaware corporation
(“Lafite”), Tempranillo and Merger Sub are entering into an Agreement and Plan
of Merger (the “Merger Agreement”);

 

WHEREAS, as of the date of this Agreement, each Stockholder is the “beneficial
owner” (within the meaning of Rule 13d-3 under the Exchange Act) of the number
of shares of Lafite Common Stock set forth next to such Stockholder’s name on
Schedule A hereto, being all of the shares of Lafite Common Stock owned of
record or beneficially by such Stockholder as of the date of this Agreement
(collectively with respect to each Stockholder, the “Owned Shares” and, together
with any additional Shares or other voting securities of Lafite of which such
Stockholder acquires beneficial ownership after the date of this Agreement,
including by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, consolidation, reclassification, exchange or
change of such shares, or other similar transaction, or upon exercise or
conversion of any securities (including any Lafite Stock Options, Lafite
Restricted Stock, Lafite RSUs, Lafite PSUs or any other equity awards), such
Stockholder’s “Covered Shares”);

 

WHEREAS, as a condition and inducement to the willingness of Tempranillo and
Merger Sub to enter into the Merger Agreement and to proceed with the
transactions contemplated thereby, including the Merger, Tempranillo, Merger Sub
and the Stockholders are entering into this Agreement; and

 

WHEREAS, the Stockholders acknowledge that each of Tempranillo and Merger Sub
are entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of the Stockholders set forth in this
Agreement and would not enter into the Merger Agreement if the Stockholders did
not enter into this Agreement.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.                  Certain Definitions. All capitalized terms that are used but
not defined herein have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
have the following respective meanings:

 

(a)               “Constructive Disposition” means, with respect to a security,
a short sale with respect to such security, entering into or acquiring a
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative, swap, “put-call,” margin, securities lending or
other transaction that has or reasonably would be expected to have the effect of
changing, limiting, arbitraging or reallocating the economic benefits and risks
of ownership of such security (other than any of the foregoing that would not
materially impair the Stockholder’s ability to perform its obligations under
this Agreement).

 

(b)               “Permitted Liens” means (i) Liens for Taxes that (A) are not
yet due and payable or (B) are being contested in good faith by appropriate
proceedings, (ii) Liens for assessments and other governmental charges or
landlords’, carriers’, warehousemen’s, mechanics’, repairmen’s, workers’ and
other similar common law or statutory Liens arising or incurred in the ordinary
course of business consistent with past practice, in each case that (A) relate
to obligations that are not delinquent or (B) the Stockholder or any of its
Affiliates is contesting in good faith by appropriate proceedings and, (iii)
Liens discharged prior to the Effective Time and (iv) Liens incurred in the
ordinary course of business consistent with past practice that would not
reasonably be expected to interfere adversely in a material way with the use of
the properties or assets encumbered thereby.

 

(c)               “Termination Date” means the earlier to occur of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms, (iii) the date on which any amendment to the Merger Agreement is
effected, or any waiver of Lafite’s rights under the Merger Agreement is
granted, in each case, without the Stockholders’ prior written consent, that (A)
diminishes the Merger Consideration to be received by the stockholders of
Lafite, (B) changes the forms of Merger Consideration payable to the
stockholders of Lafite, (C) extends the End Date (as defined in the Merger
Agreement) or imposes any additional conditions or obligations that would
reasonably be expected to prevent or impede the consummation of the Merger, or
(D) affects any of the other material terms of Article 2 (The Merger), Section
6.02 (Lafite Takeover Proposals; Lafite Adverse Recommendation Change), Section
7.05 (Director and Officer Liability), Section 8.07 (Tax Treatment), Article 9
(Conditions to the Merger) or Article 10 (Termination) of the Merger Agreement
in a manner that is materially adverse to any of the Stockholders, (iv) the date
upon which the Tempranillo Board or any committee thereof makes a Tempranillo
Adverse Recommendation Change, and (v) the date upon which the Lafite Board or
any committee thereof makes a Lafite Adverse Recommendation Change.

 

(d)               A Person will be deemed to have effected a “Transfer” of a
security if such Person, whether voluntarily or involuntarily, directly or
indirectly (i) sells, pledges, encumbers, hypothecates, leases, assigns, gifts,
grants an option with respect to, transfers, exchanges, tenders or disposes (by
merger, by testamentary disposition, by operation of law or otherwise,
including, without limitation, by way of Constructive Disposition) of such
security or any interest in such security, (ii) creates or permits to exist any
Liens (other than Permitted Liens and restrictions on transfer imposed under
applicable securities laws), (iii) deposits such security into a voting trust or
enters into a voting agreement or arrangement or grants any proxy, power of
attorney or other authorization with respect thereto that is inconsistent with
this Agreement, or (iv) agrees to take any of the actions referred to in the
foregoing clauses (i) through (iii).

 



2 

 

 

2.                  Transfer Restrictions. From the date of this Agreement until
the Termination Date, no Stockholder shall Transfer (or cause or permit the
Transfer of) any of its Covered Shares, or enter into any agreement relating
thereto, except with Tempranillo’s prior written consent. Notwithstanding
anything to the contrary in this Agreement, this Section 2 shall not prohibit
(i) a Transfer of Covered Shares by a Stockholder to any of its Affiliates or,
if the Stockholder is a natural person, to any member of the Stockholder’s
immediate family or to a trust for the benefit of the Stockholder or any member
of the Stockholder’s immediate family; provided, that such a Transfer shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
writing to be bound by all of the obligations of the Stockholder under this
Agreement with respect to such Shares; (ii) Transfers by each Stockholder of up
to 25% of its Covered Shares without further restriction (it being understood
and agreed that such Transfers may include distributions in kind and that
General Catalyst may allocate the source of the Covered Shares that are
Transferred pursuant to this Section 2(ii) among its Affiliates in its sole
discretion); and (iii) Transfers of Covered Shares by each of Glen Tullman and
Lee Shapiro and any member of such Stockholder’s immediate family, a trust for
the benefit of such Stockholder or any member of such Stockholder’s immediate
family equivalent to such number of Covered Shares that would have been sold if
such Stockholder’s existing plan established pursuant to Rule 10b-5 of the
Exchange Act had remained in effect following the date hereof. Any Transfer or
attempted Transfer of any Covered Shares in violation of this Section 2 shall be
null and void and of no effect whatsoever. In furtherance of the foregoing, from
the date of this Agreement until the Termination Date, no Stockholder shall make
any demands to register any of its Covered Shares pursuant to the terms of that
certain Fourth Amended and Restated Investors’ Rights Agreement, dated as of
April 10, 2018, by and among, inter alios, Lafite and certain of the persons
listed on Schedule A attached thereto (the “Investors’ Rights Agreement”).

 

3.                  Agreement to Vote.

 

(a)               From the date of this Agreement until the Termination Date, at
every meeting of the stockholders of Lafite (and at every adjournment or
postponement thereof) to vote on any matter contemplated by this Agreement, each
Stockholder shall unconditionally and irrevocably vote, and shall cause or
direct to be unconditionally and irrevocably voted, all its Covered Shares held
at that time:

 

(i)                 in favor of the adoption of the Merger Agreement;

 

(ii)              in favor of the approval of any proposal to adjourn the
meeting to a later date, if there are not sufficient affirmative votes (in
person or by proxy) to obtain the Requisite Lafite Vote on the date on which
such meeting is held; and

 

(iii)            against any Lafite Takeover Proposal.

 

(b)               From the date of this Agreement until the Termination Date,
each Stockholder shall appear at each meeting of the stockholders of Lafite, or
adjournment or postponement thereof, to vote on any matter contemplated by this
Agreement and shall cause all Covered Shares to be counted as present thereat
for purposes of calculating a quorum and shall vote all Covered Shares in
accordance with this Section 3.

 



3 

 

 

(c)               Nothing in this Agreement, including this Section 3, limits or
restricts any Affiliate or designee of any Stockholder who serves as a member of
the Lafite Board in acting or voting in his or her capacity as a director of
Lafite and exercising his or her fiduciary duties and responsibilities, it being
understood that this Agreement applies to each Stockholder solely in its
capacity as a stockholder of Lafite and does not apply to any such Affiliate or
designee’s actions, judgments or decisions as a director of Lafite, and such
actions (or failures to act) shall not be deemed to constitute a breach of this
Agreement.

 

4.                  No Inconsistent Agreements. Each Stockholder hereby
represents, covenants and agrees that, except as contemplated by this Agreement,
such Stockholder (a) has not entered into, and shall not enter into at any time
prior to the Termination Date, any voting agreement or voting trust with respect
to any of its Covered Shares and (b) has not granted, and shall not grant at any
time prior to the Termination Date, a proxy or power of attorney with respect to
any of its Covered Shares, in either case, that is inconsistent with such
Stockholder’s obligations pursuant to this Agreement; provided, that this
Section 4 shall not preclude the Stockholder from transferring Covered Shares
pursuant to Section 2(ii) or Section 2(iii).

 

5.                  Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants to Tempranillo as follows:

 

(a)               Power; Organization; Binding Agreement. Such Stockholder has
the power and authority (in the case of each Stockholder that is not a natural
person) or capacity (in the case of each Stockholder that is a natural person)
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. With respect to each
Stockholder that is not a natural person, (i) the execution, delivery and
performance by such Stockholder of this Agreement, and the consummation by such
Stockholder of the transactions contemplated hereby, have been duly authorized
by all necessary corporate, limited liability company, limited liability
partnership or similar equivalent action on the part of such Stockholder and
(ii) such Stockholder is duly organized, validly existing and in good standing
under the Applicable Law of its jurisdiction of formation. This Agreement has
been duly executed and delivered by such Stockholder, and, assuming due
authorization, execution and delivery by Tempranillo and Merger Sub, this
Agreement is enforceable against such Stockholder in accordance with its terms,
except that such enforceability may be limited by the Bankruptcy and Equity
Exceptions.

 

(b)               No Conflicts. None of the execution and delivery by such
Stockholder of this Agreement, the performance by such Stockholder of its
obligations hereunder or the consummation by such Stockholder of the
transactions contemplated hereby will (i) require any consent or approval under,
or result in a violation or breach of, any agreement to which such Stockholder
is a party or by which such Stockholder may be bound, including any voting
agreement or voting trust, (ii) result in the creation of any Lien on any of the
assets or properties of such Stockholder, (iii) violate any Applicable Law or
Order or (iv) with respect to each Stockholder that is not a natural person,
violate the organizational documents of such Stockholder, except for such
conflicts, consents, breaches, Liens or violations that would not, individually
or in the aggregate, prevent or materially delay Stockholder from performing
his, her or its obligations under this Agreement.

 

(c)               Ownership of Covered Shares. Such Stockholder is the
beneficial owner of such Stockholder’s Covered Shares. All such Stockholder’s
Covered Shares are free and clear of any Liens that would materially and
adversely affect the ability of Stockholder to perform his, her or its
obligations under this Agreement, and no person has a right to acquire any of
such securities, in each case other than pursuant to this Agreement, the Merger
Agreement or the Investors’ Rights Agreement, under applicable federal or state
securities laws or pursuant to any written policies of Lafite only with respect
to restrictions upon the trading of securities under applicable securities laws.
As of the date of this Agreement, except as set forth on Schedule A, other than
the Owned Shares, such Stockholder does not own beneficially or of record any
(i) shares of capital stock or voting securities of Lafite, (ii) securities of
Lafite convertible into or exchangeable for shares of capital stock or voting
securities of Lafite or (iii) options or other rights to acquire from Lafite any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of Lafite.

 

(d)               Voting Power. Such Stockholder has the requisite voting power,
power of disposition, power to issue instructions with respect to the matters
set forth herein, and power to agree to all of the matters set forth in this
Agreement necessary to take all actions required under this Agreement, in each
case with respect to all of the securities subject to this Agreement owned by
such Stockholder, with no limitations, qualifications or restrictions on such
rights, subject to applicable federal securities laws and those arising under
the terms of this Agreement.

 

(e)               Reliance by Tempranillo and Merger Sub. Such Stockholder
understands and acknowledges that each of Tempranillo and Merger Sub is entering
into the Merger Agreement in reliance upon each of the Stockholder’s execution
and delivery of this Agreement.

 

(f)                Consents and Approvals. The execution and delivery of this
Agreement by such Stockholder does not, and the performance by such Stockholder
of its obligations under this Agreement and the consummation of the transactions
contemplated hereby will not, require such Stockholder to obtain any consent,
approval, authorization or permit of, or to make any filing with or notification
to, any Governmental Authority, except in each case for filings with the SEC or
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings and notifications, would not, either individually or in
the aggregate, prevent or materially delay the performance by such Stockholder
of any of its obligations hereunder.

 



4 

 

 

6.                  Certain Restrictions.

 

(a)               From the date of this Agreement until the Termination Date,
each Stockholder hereby agrees that (i) such Stockholder shall not, directly or
indirectly, (ii) such Stockholder shall cause each employee of such Stockholder
and shall use its reasonable best efforts to cause each financial advisor,
attorney, accountant, consultant, agent, or other advisor or representative of
such Stockholder (in its capacity as such) not to, and (iii) with respect to
each Stockholder that is not a natural person, such Stockholder shall (A) cause
its directors and officers not to, (B) not authorize or permit any of its
Subsidiaries (which, for purposes of this Section 6(a) shall not include
portfolio companies of a Stockholder that is a venture capital or other
investment firm unless such portfolio company is directed or encouraged by the
Stockholder with respect to the actions contemplated by this Section 6(a)) to,
or any of its or its Subsidiaries’ directors, officers or employees to, and (C)
use its reasonable best efforts to cause each financial advisor, attorney,
accountant, consultant, agent, or other advisor or representative of any of its
Subsidiaries (in its capacity as such) not to, in each case initiate, solicit,
propose, induce or knowingly encourage or facilitate the making of any Lafite
Takeover Proposal or any inquiries or the making of any proposal that would
reasonably be expected to lead to a Lafite Takeover Proposal, (w) other than
informing Third Parties of the existence of the provisions contained in this
Section 6(a), enter into, engage in, continue or otherwise participate in
negotiations or discussions with, or furnish any non-public information (or
access thereto) concerning Lafite or any of its Subsidiaries to, any Third Party
in connection with, or for the purpose of knowingly encouraging or facilitating,
or otherwise cooperate in any way with any Third Party (or any Representative
thereof) with respect to, a Lafite Takeover Proposal, (x) recommend or enter
into any Contract, letter of intent, acquisition agreement, agreement in
principle, memorandum of understanding, option agreement, joint venture
agreement, partnership agreement or other agreement with respect to any Lafite
Takeover Proposal, (y) approve or recommend, or publicly propose to approve or
recommend, any Lafite Takeover Proposal or (z) approve, authorize, agree or
publicly announce an intention to do any of the foregoing; provided, that this
Section 6(a) shall not restrict a Stockholder from taking any action or doing
anything that Lafite is permitted to do in accordance with the terms of Section
6.02 of the Merger Agreement.

 

(b)               Prior to the Termination Date, in the event that any
Stockholder (i) acquires record or beneficial ownership of, or the power to vote
or direct the voting of, any additional Shares or other voting interests with
respect to Lafite, such Shares or voting interests will, without further action
of the parties, be deemed Covered Shares and subject to the provisions of this
Agreement, the number of Shares held by such Stockholders will be deemed amended
accordingly, and such Shares or voting interests will automatically become
subject to the terms of this Agreement or (ii) Transfers any Covered Shares in
accordance with Section 2(ii) or Section 2(iii), such Covered Shares will, upon
Transfer (including, for the avoidance of doubt, any distribution in kind to the
limited partners of (x) any Stockholder or (y) any Affiliate of any
Stockholder), and without further action of the parties, be deemed to no longer
constitute Covered Shares.

 

7.                  Representations and Warranties of Tempranillo and Merger
Sub. Tempranillo and Merger Sub hereby represent and warrant to the Stockholders
as follows:

 

(a)               Authority; Binding Nature.  Each of Tempranillo and Merger Sub
has all requisite power and authority to (i) execute and deliver this Agreement,
(ii) perform its covenants and obligations hereunder and (iii) consummate the
transactions contemplated hereby to be consummated by it. The execution and
delivery of this Agreement by each of Tempranillo and Merger Sub, the
performance of each of their covenants and obligations hereunder and the
consummation by each of them of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of Tempranillo
and Merger Sub, and no additional actions are necessary to authorize (A) the
execution and delivery of this Agreement by Tempranillo and Merger Sub; (B) the
performance by each of Tempranillo and Merger Sub of its covenants and
obligations hereunder; or (C) the consummation of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Tempranillo and Merger Sub and (assuming due authorization, execution and
delivery by the Stockholders) constitutes a valid and binding obligation of
Tempranillo and Merger Sub, enforceable against Tempranillo and Merger Sub in
accordance with its terms, except that such enforceability may be limited by the
Bankruptcy and Equity Exceptions. 

 



5 

 

 

(b)                No Conflicts. None of the execution and delivery by each of
Tempranillo and Merger Sub of this Agreement, the performance by each of
Tempranillo and Merger Sub of its obligations hereunder or the consummation by
each of Tempranillo and Merger Sub of the transactions contemplated hereby will
(i) require any consent or approval under, or result in a violation or breach
of, any agreement to which Tempranillo or Merger Sub is a party or by which such
Stockholder may be bound, including any voting agreement or voting trust, (ii)
result in the creation of any Lien on any of the assets or properties of such
Tempranillo or Merger Sub, (iii) violate any Applicable Law or Order or (iv)
violate the organizational documents of Tempranillo or Merger Sub.

 

8.                  Spousal Consent. If a Stockholder is a married individual
and any of its Owned Shares constitutes community property or otherwise need
spousal or other approval for this Agreement to be legal, valid and binding,
such Stockholder shall deliver to Tempranillo, concurrently herewith, a duly
executed consent of such Stockholder’s spouse, in the form attached hereto as
Schedule B.

 

9.                  Stop Transfer Instructions. At all times commencing with the
execution and delivery of this Agreement and continuing until the Termination
Date, in furtherance of this Agreement, each Stockholder hereby authorizes
Lafite or its counsel to instruct its transfer agent to put in place a stop
transfer order with respect to all of the securities of Lafite held of record by
such Stockholder (and that this Agreement places limits on the voting and
transfer of) except with respect to Transfers any Covered Shares in accordance
with Section 2(ii) or Section 2(iii).

 

10.              Termination. This Agreement and all rights and obligations of
the parties hereunder and thereunder, will terminate and have no further force
or effect as of the Termination Date; provided, that this Section 10 and Section
11 shall survive the termination of this Agreement. Notwithstanding the
foregoing, nothing set forth in this Section 10 or elsewhere in this Agreement
relieves either party hereto from liability, or otherwise limits the liability
of either party hereto, for any willful and material breach of this Agreement
prior to such termination.

 

11.              Miscellaneous.

 

(a)               Severability. If any term, provision, covenant or restriction
of this Agreement or the application of any such provision to any person or
circumstance shall be held invalid, illegal, void or unenforceable in any
respect by a court of competent jurisdiction or other Governmental Authority,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. Upon such a holding, the parties hereto agree to
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner, in order
that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

 



6 

 

 

  

(b)               Assignment. Except in connection with a Transfer of any
Covered Shares in accordance with Section 2(i); neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by operation of Law or otherwise by any of the parties without the
prior written consent of the other parties and any purported assignment in
violation hereof shall be null and void ab initio, except that Tempranillo may
assign, in its sole discretion, any or all of its rights, interests and
obligations under this Agreement to any affiliate of Tempranillo to which
Tempranillo’s rights under the Merger Agreement are assigned in accordance with
the terms thereof, but no such assignment shall relieve Tempranillo of its
obligations under this Agreement if such assignee does not perform such
obligations. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the parties hereto and
their respective successors and assigns.

 

(c)               Amendment and Modification; Waiver. This Agreement may be
amended or waived by any party only if such amendment or waiver is in writing
and is signed, in the case of an amendment, by each party to this Agreement or,
in the case of a waiver, by each party against whom the waiver is to be
effective. Any failure of any of the parties to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by any of the
parties entitled to the benefit thereof only by a written instrument signed by
each such party granting such waiver. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by Applicable Law or in equity.

 

(d)               Specific Performance. The parties agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur and that the parties would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, in addition to any other remedy to which the parties
are entitled at law or in equity, (i) the parties shall be entitled to an
injunction or injunctions, specific performance, or other equitable relief, to
prevent breaches or threatened or anticipated breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Chosen
Courts, without proof of damages or otherwise, and (ii) the right of specific
performance is an integral part of the transactions contemplated hereby and
without that right, none of Tempranillo, Merger Sub or any of the Stockholders
would have entered into this Agreement. Each of the parties agrees that it
waives the defense of adequacy of a remedy at law and will not oppose the
granting of an injunction or injunctions, specific performance or other
equitable relief on the basis that (x) the other parties have an adequate remedy
at law or (y) an award of an injunction, specific performance or other equitable
relief is not an appropriate remedy for any reason at law or equity. The parties
acknowledge and agree that any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 11(d) shall not be
required to provide any bond or other security in connection with any such order
or injunction.

 



7

 

  

(e)               Notices. All notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement shall be
in writing and shall be deemed to have been duly given (i) when delivered, if
delivered in person, (ii) on the next Business Day if transmitted by national
overnight courier (with confirmation of delivery) or (iii) on the date
transmitted if sent by email (provided that no “bounce back” or similar message
of non-delivery is received with respect thereto), as follows (or at such other
address for a party as shall be specified by notice given in accordance with
this Section 11(e)):

 

If to the Stockholders, to the address for notice set forth on Schedule A
hereto, with a copy (which will not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue

Palo Alto, CA 94301
Facsimile:         (650) 798 6543

Email:                mike.ringler@skadden.com, sonia.nijjar@skadden.com
Attention:           Mike Ringler

                           Sonia Nijjar

 

if to Tempranillo or Merger Sub, to:

 

Teladoc Health, Inc.

2 Manhattanville Road, Suite 203

Purchase, NY 10577

Attention: Adam C. Vandervoort

Email: avandervoort@teladoc.com

 

and with a copy (which will not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Facsimile:         (212) 757-3990

Email:               sbarshay@paulweiss.com, lturano@paulweiss.com
Attention:          Scott A. Barshay

                           Laura C. Turano

 

if to Lafite, to:

 

Livongo Health, Inc.

50 West Evelyn Avenue, Suite 150

Mountain View, California 94041

Email:                 legal@livongo.com

Attention:            Erica Palsis, General Counsel

 

with a copy (which will not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue

Palo Alto, CA 94301
Facsimile:         (650) 798 6543

Email:                mike.ringler@skadden.com, sonia.nijjar@skadden.com
Attention:          Mike Ringler

                           Sonia Nijjar

 



8

 

 

Notwithstanding anything in this Agreement to the contrary, any notice given in
accordance with the foregoing clauses (i) or (ii) of this Section 11(e) shall
only be effective if a duplicative copy of such notice is also given by email in
the method described in this Section 11(e).

 

(f)                No Third Party Beneficiaries. This Agreement is not intended
to confer upon any person other than the parties hereto (and their respective
successors and permitted assigns) any rights (legal, equitable or otherwise) or
remedies, whether as third-party beneficiaries or otherwise.

 

(g)               Governing Law. This Agreement and any Proceedings arising out
of or related hereto or to the inducement of any party hereto to enter into this
Agreement (whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law statute or otherwise) shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such state.

 

(h)               Jurisdiction. Each of the parties hereto irrevocably agree (i)
that any Proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Chancery Court of the State of
Delaware and any state appellate court therefrom, or, if the Court of Chancery
of the State of Delaware does not have subject matter jurisdiction over the
matter, the Superior Court of the State of Delaware or the Federal District
Court for the District of Delaware located in Wilmington, Delaware, and any
appellate courts therefrom (the “Chosen Courts”) and (ii) not to commence any
such Proceeding in any court except such Chosen Courts. Each party hereby
irrevocably submits to the exclusive jurisdiction of such court in respect of
any legal or equitable Proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby, or relating to enforcement of any of
the terms of this Agreement, and hereby waives, and agrees not to assert, as a
defense in any such Proceeding, any claim that it is not subject personally to
the jurisdiction of such court, that the Proceeding is brought in an
inconvenient forum, that the venue of the Proceeding is improper or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
such courts. Each party agrees that notice or the service of process in any
Proceeding arising out of or relating to this Agreement or the Transactions
shall be properly served or delivered if delivered in the manner contemplated by
Section 11(e) or in any other manner permitted by Applicable Law. 

 

(i)                 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS Section 11(i).

 



9

 

 

(j)                 Rules of Construction. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel. Each party
and its counsel cooperated and participated in the drafting and preparation of
this Agreement and the documents referred to in this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto.

 

(k)               Entire Agreement. This Agreement, together with any exhibit,
annex and schedule hereto and the Merger Agreement and any exhibit, annex and
schedule thereto, constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect thereto.
For the avoidance of doubt, each Stockholder agrees that it will not claim that
such Stockholder or any of its Affiliates has registration or similar rights
under the Investors’ Rights Agreement following the Effective Time.

 

(l)                 Interpretation. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
headings and captions contained herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
References to Articles, Sections, Exhibits, Annexes and Schedules are to
Articles, Sections, Exhibits, Annexes and Schedules of this Agreement unless
otherwise specified and references to clauses without a cross-reference to a
Section or subsection are references to clauses within the same Section or
subsection. All Exhibits, Annexes and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit, Annex or
Schedule but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. Unless the context otherwise
requires, the terms “neither,” “nor,” “any,” “either” and “or” are not
exclusive. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to “days” shall be to calendar days unless otherwise indicated.
References to “from” or “through” any date mean, unless otherwise specified,
from and including or through and including such date, respectively. No summary
of this Agreement or any Exhibit, Annex, Schedule or other document delivered
herewith prepared by or on behalf of any party will affect the meaning or
interpretation of this Agreement or such Exhibit, Annex or Schedule. Any
reference in this Agreement to a date or time shall be deemed to be such date or
time in the City of New York, New York, U.S.A., unless otherwise specified. Any
Contract, instrument or law defined or referred to herein means such Contract,
instrument or law as from time to time amended, modified or supplemented
(provided that for purposes of any representations and warranties contained in
this Agreement that are made as of a specific date or dates, references to
(x) any Contract, instrument or statute shall be deemed to refer to such
Contract, instrument or statute, as amended, as of such date, and (y) any rules
or regulations promulgated under any such statute, in each case, as of such
date). Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms.

 



10

 

 

(m)             Expenses. Except as otherwise expressly provided in this
Agreement or the Merger Agreement, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs or expenses.

 

(n)               No Recourse. This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto and no former, current or future equity holders, controlling persons,
directors, officers, employees, agents or Affiliates of any party hereto or any
former, current or future stockholder, controlling person, director, officer,
employee, general or limited partner, member, manager, agent or Affiliate of any
of the foregoing shall have any liability for any obligations or liabilities of
the parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith.

 

12.              Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by all of the other parties hereto, it being understood and agreed
that all parties hereto need not sign the same counterpart. Until and unless
each party has received a counterpart hereof signed by each other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Signatures to this Agreement transmitted by electronic
mail in PDF form, or by any other electronic means designed to preserve the
original graphic and pictorial appearance of a document (including DocuSign),
will be deemed to have the same effect as physical delivery of the paper
document bearing the original signatures.

 

13.              Stockholder Obligation Several and Not Joint. The obligations
of each Stockholder hereunder shall be several and not joint, and no Stockholder
shall be liable for any breach of the terms of this Agreement by any other
Stockholder.

 

[The remainder of this page is intentionally left blank.]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  TELADOC HEALTH, INC.       /s/ Jason Gorevic   Name: Jason Gorevic   Title:
Chief Executive Officer       TEMPRANILLO MERGER SUB, INC.       /s/ Adam C.
Vandervoort   Name: Adam C. Vandervoort   Title: President

 

[Signature Page to Voting Agreement] 



 

 

 



  /s/ Glen Tullman   Glen Tullman           /s/ Lee Shapiro   Lee Shapiro      
    KINNEVIK INTERNET LUX S.à r.l.           /s/ Anna Lindberger-Larsson   Name:
Anna Lindberger-Larsson   Title: Director           /s/ Réjane Koczorowski  
Name: Réjane Koczorowski   Title: Director           GENERAL CATALYST GROUP VI,
L.P.       By: General Catalyst Partners VI, L.P.           its General Partner
      By: General Catalyst GP VI, LLC           its General Partner          
/s/ Christopher McCain   Name: Christopher McCain   Title: Chief Legal Officer  
        GENERAL CATALYST GROUP VIII, L.P.       By: General Catalyst Partners
VIII, L.P.           its General Partner       By: General Catalyst GP VIII, LLC
          its General Partner           /s/ Christopher McCain   Name:
Christopher McCain   Title: Chief Legal Officer

 

 

[Signature Page to Voting Agreement]

 



 

 

 

  GENERAL CATALYST GROUP VIII   SUPPLEMENTAL, L.P.       By: General Catalyst
Partners VIII, L.P.           its General Partner       By: General Catalyst GP
VIII, LLC           its General Partner            /s/ Christopher McCain  
Name: Christopher McCain   Title: Chief Legal Officer           GC VENTURE LH
MANAGER, LLC       By: General Catalyst Group Management, LLC, its Manager      
    /s/ Christopher McCain   Name: Christopher McCain   Title: Chief Legal
Officer           7Wire Ventures LLC           /s/ Robert Garber   Name: Robert
Garber   Title: Partner

  

[Signature Page to Voting Agreement]

 



 

 